Case 2:21-mb-00224-MHB Document1 Filed 07/15/21 Page 1 of 10

REDACTED

 

 

UNITED STATES DISTRICT COURT

District of Arizona

 

In the Matter of the Search of:
SUBJECT PARCEL: One USPS box stamped

“Ready Post” bearing USPS tracking number

9505512750181188590145, addressed to “R. Orr, SEARCH WARRANT
Phoenix, Arizona 85043,” with Case Number: i

a return address of “Siwila Jodin, 7011 Dill Ln, Wo al Wh

Harrison, TN 37341.” It is a brown cardboard
box; weighing approximately 2 pounds, | ounce;
postmarked July 7, 2021; and bearing 17.20 in
postage.

TO: DAWN HAYNES and any Authorized Officer of the United States
Affidavit having been made before me by Affiant, Dawn Haynes, a Task Force Officer with the UNITED
STATES POSTAL INSPECTION SERVICE, on the premises known as:

SUBJECT PARCEL: One USPS box stamped “Ready Post” bearing USPS tracking number
9505512750181 188590145, addressed to “R, Orr, Phoenix, Arizona 85043,” with a return
address of “Siwila Jodin, 7011 Dill Ln, Harrison, TN 37341.” It is a brown cardboard box; weighing
approximately 2 pounds, | ounce; postmarked July 7, 2021; and bearing 17.20 in postage.

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, IN VIOLATION OF TITLE 21, UNITED
STATES CODE, SECTIONS 841(a)(1), 843(b) and 846, AS EVIDENCE OF SAID VIOLATIONS.

I am satisfied that the Affidavit establishes probable cause to believe that the property so described is now
concealed on the premises, described above, and establishes grounds for the issuance of this warrant.

fi : j
YOU ARE HEREBY COMMANDED to search on or before Ory LIA 1 We (Date)
(not to exceed 14 days) the premises named above for the property specified, serving this warrant and making the
search in the daytime (6:00 a.m. to 10:00 p.m.), ifthe property be found there to seize same, leaving a copy of this
warrant and receipt for the property taken, and to prepare a written inventory of the property seized and promptly
return this warrant to any United States Magistrate Judge, District of Arizona as required by law.

Lvy Le, Zoe! e. VO at Phoenix, Arizona

 

Date and Time Issued City and State
HONORABLE MICHELLE H. BURNS VW.
UNITED STATES MAGISTRATE JUDGE a

 

 

Name and Title of Judicial Officer Signature of Judicial Officer

 
Case 2:21-mb-00224-MHB Document 1 Filed 07/15/21 Page 2 of 10

REDACTED

 

UNITED STATES DISTRICT COURT

District of Arizona

 

In the Matter of the Search of:
SUBJECT PARCEL: One USPS box stamped

“Ready Post” bearing USPS tracking number APPLICATION AND AFFIDAVIT

9505512750181 188590145, addressed to “R. Orr, FOR SEARCH WARRANT
Phoenix, Arizona 85043,” with .

a return address of “Siwila Jodin, 7011 Dill Ln, Case Number:

Harrison, TN 37341.” It is a brown cardboard box; op fi é

weighing approximately 2 pounds, 1 ounce; 2 \ AA \

postmarked July 7, 2021; and bearing 17.20 in /-

postage.

~ 1, DAWN HAYNES, being duly sworm, depose and state as follows:

Iam a TASK FORCE OFFICER WITH THE UNITED STATES POSTAL INSPECTION SERVICE and have
reason to believe that on the premises known as:

SUBJECT PARCEL: One USPS box stamped “Ready Post” bearing USPS tracking number
9505512750181188590145, addressed to “R, Orr, Phoenix, Arizona 85043,” with a retum
address of “Siwila Jodin, 7011 Dill Ln, Harrison, TN 37341.” It is a brown cardboard box; weighing
approximately 2 pounds, | ounce; postmarked July 7, 2021; and bearing 17.20 in postage.

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, which is CONTRABAND, THE FRUITS OF
CRIME, OR THINGS OTHERWISE CRIMINALLY POSSESSED,

in violation of Title 21, United States Code, Sections 841(a)(), 843(b) and 846. The facts to support the issuance
of a Search Warrant are as follows:

SEE ATTACHED AFFIDAVIT OF DAWN HAYNES, WHICH IS MA DE A PART HEREOF.

Authorized by AUSA Ryan Goldstein

 

 

 

 

Digitally signed by RYAN
RYAN GOLDSTEIN solos sace00 a700 ct H1300
Sworn to telephonically and subscribed electronically. Sibhature of Affiant ~ DAWN HAYNES
Jus zy / 2, 202 | at Phoenix. Arizona
Date City and State
HONORABLE MICHELLE H. BURNS

UNITED STATES MAGISTRATE JUDGE °
Name and Title of Judicial Officer Signature of Judicial Officer

 

 
Case 2:21-mb-00224-MHB Document 1 Filed 07/15/21 Page 3 of 10

REDACTED

AFFIDAVIT AND STATEMENT OF PROBABLE CAUSE
I, Dawn Haynes, being duly sworn, hereby depose and state as follows:

l. I am a Task Force Officer with the United States Postal Inspection Service
(hereinafter referred to as USPIS) and have been employed by the Mesa Police Department
since March of 2001. I had previously been employed as a police officer in Illinois from
January 1993 to March of 2001. I have completed a basic training course at the Mesa
Police Academy and Chicago (Illinois) Police Academy, which included training in the
investigation of narcotics trafficking, I am currently assigned to the Mesa Police
Department Organized Crime/East Valley DEA Task Force/K9 Interdiction unit. As part
of my duties, I have been involved in numerous narcotics investigations and have authored
and participated in numerous search warrants and drug investigations. I have also received
training from USPS, specifically the Phoenix Division Prohibited Mailings Narcotics Team
(PMNT) in Arizona, which is responsible for investigating narcotics violations involving
the United States Mail. As a member of this Task Force, my responsibilities include the
detection and prevention of the transportation of controlled substances through the U.S.
Mail. Part of my training as a TFO included narcotics investigative techniques and training
in the identification and detection of controlled substances being transported in the U.S.
Mail. In February of 2021, 1 was sworn in as a USPS Task Force Officer by the authority
of the Chief Postal Inspector of the USPS.

2. I have assisted on narcotics investigations of individuals for violations of
Title 21, United States Code, Sections 841(a)(1) (Possession with Intent to Distribute a

Controlled Substance), 843(b) (Use of a Communication Facility to Facilitate the

 

 
Case 2:21-mb-00224-MHB Document1 Filed 07/15/21 Page 4 of 10

Distribution of a Controlled Substance), and 846 (Conspiracy to Possess with Intent to
Distribute a Controlled Substance). The facts and information contained in this Affidavit
are based on my training and experience, or that of other Postal Inspectors and law
enforcement officers involved in this investigation as described below.

3. This Affidavit is made in support of an application for a search warrant for
one USPS parcel shipped as 2-Day Priority Mail (hereafter, referred to as the “SUBJECT
PARCEL”). The SUBJECT PARCEL is believed to contain controlled substances or
proceeds from the sale of controlled substances.

4, The SUBJECT PARCEL is further described as follows:

a, SUBJECT PARCEL: One USPS box stamped “Ready Post” bearing

USPS tracking number 9505512750181188590145, addressed to “R. Orr, a

FF Phoenix, Arizona 85043,” with a return address of “Siwila Jodin, 7011

Dill Ln, Harrison, TN 37341.” It is a brown cardboard box; weighing approximately

2 pounds, 1 ounce; postmarked July 7, 2021; and bearing 17.20 in postage

(hereinafter the SUBJECT PARCEL),

BACKGROUND

5. From my training and experience, as well as the training and experience of
other Postal Inspectors on the PMNT, I am aware that the USPS mail system is frequently
used to transport controlled substances and/or proceeds from the sale of controlled
substances to areas throughout the United States. I also know that drug traffickers prefer
mail/delivery services such as Priority Mail Express and Priority Mail because of their

reliability and the ability to track the article’s progress to the intended delivery point. When

 

 
Case 2:21-mb-00224-MHB Document1 Filed 07/15/21 Page 5 of 10

a drug trafficker learns that a mailed article has not arrived as scheduled, he/she becomes
suspicious of any delayed attempt to deliver the item.

6. Based on my training and experience regarding Priority Mail Express
operations, I am aware that the Priority Mail Express service was designed primarily to fit
the needs of businesses by providing overnight delivery for time-sensitive materials.
Moreover, based on my training and experience, I am aware that business mailings often:
(a) contain typewritten labels; (b) are addressed to and/or from a business; (c) are contained
within flat cardboard mailers; and (c) weigh less than eight ounces. In addition, corporate
charge accounts were developed by the United States Postal Service to avoid time-
consuming cash payments by businesses for business mailings.

7. Based on my training and experience, I] am aware that the Priority Mail
service was created as a less expensive alternative to Priority Mail Express overnight
delivery, but designed to provide quicker, more reliable service than standard First-Class
Mail. Whereas a customer mailing an article via Priority Mail Express expects next-day
service, a customer who mails an article via Priority Mail can expect two-to-three-day
delivery service, The USPS also provides a tracking service though a USPS tracking
number, which allows the customer to track the parcel and confirm delivery.

8. Based on my training and experience regarding Priority Mail operations, I
am aware that the majority of Priority Mail mailings are business mailings. Businesses
have found that Priority Mail is a significantly less expensive method of mailing than
Priority Mail Express, particularly when next-day service is not a requirement. I also know

that similar to Priority Mail Express, Priority Mail business mailings tend to be smaller,

 

 
Case 2:21-mb-00224-MHB Document1 Filed 07/15/21 Page 6 of 10

lighter mailings, and on average, weigh less than two pounds. Examples of the typical
types of business mailings conducted via Priority Mail include books, clothing,
pharmaceuticals, and consumer goods purchased from online retailers.

9. From my training, personal experience, and the collective experiences related
to me by other Postal Inspectors on the PMNT who specialize in investigations relating to
the mailing of controlled substances and proceeds from the sale of controlled substances, I
am aware that the State of Arizona is a source location for controlled substances based on
its close proximity to the border between the United States and Mexico. As such,
controlled substances are frequently transported from Arizona via USPS, and proceeds
from the sale of controlled substances are frequently returned to Arizona via USPS.

10. Based on my training and experience regarding the use of Priority Mail
Express and Priority Mail to transport controlled substances and/or the proceeds from the
sale of controlled substances, I am aware these parcels usually contain some or all of the
following characteristics:

a. The parcel contains a label with handwritten address information and is
addressed from one individual to another individual;

b. The handwritten label on the parcel does not contain a business account
number, thereby indicating that the sender likely paid cash;

c. The parcel is heavier than the typical mailing, often weighing more than
eight ounces for Express Mail, and two pounds for Priority Mail; and

d, The parcel either: (a) was destined for an area known to be a frequent

destination point for controlled substances, having been mailed from an

 

 
Case 2:21-mb-00224-MHB Document 1 Filed 07/15/21 Page 7 of 10

area known to be a source area for controlled substances; or (b) originated
from an area known to be a frequent origination point for proceeds from
the sale of controlled substances, having been mailed to an area known to
be a destination area for proceeds from the sale of controlled substances

11. Priority Mail Express and Priority Mail parcels found to meet any or all of
the characteristics described above are often further scrutinized by Postal Inspectors
through address verifications and an examination by a trained narcotic detecting canine.

RELEVANT FACTS PERTAINING TO THE SUBJECT PARCELS

12, On July 9, 2021, Your Affiant was alerted to a suspicious parcel at the
Maryvale Post Office located in Phoenix, Arizona.

13. Upon physical examination of the SUBJECT PARCEL, the SUBJECT
PARCEL met some of the characteristics listed in Paragraph 10 above. The SUBJECT
PARCEL was addressed from one individual to another individual and bore handwritten
address label information, with no business account information. Also, the SUBJECT
PARCEL was mailed from an address in Tennessee to an address in the State of Arizona.
Based on my training, experience, and the collective experiences related to me by other
Postal Inspectors on the PMNT who specialize in investigations relating to the mailing of
controlled substances and proceeds from the sale of controlled substances, I am aware that
the State of Arizona is frequently a source location for controlled substances that are mailed
to the State of Tennessee, and that proceeds from the sale of controlled substances are

frequently returned to Arizona from Tennessee via USPS.

 
Case 2:21-mb-00224-MHB Document1 Filed 07/15/21 Page 8 of 10

14, A database query was conducted regarding the names and addresses for the
SUBJECT PARCEL in Consolidated Lead Evaluation and Reporting (CLEAR), a law
enforcement database accessible to Your Affiant, CLEAR associates addresses and
telephone numbers to individuals and business entities. The CLEAR database is created
from credit reports, law enforcement reports, utility records, and other public records.

15, Through the CLEAR database query, investigators learned that the delivery
address for the SUBJECT PARCEL was an existing, deliverable address, and the
addressee, R. Orr, may refer to Rashad Orr, who is associated with the address, Po
Eo Phoenix, Arizona 85043, Databases revealed Rashad Orr was convicted in
the State of Arizona on June 4, 2013 for a misdemeanor marijuana possession and was
convicted on August 25, 2016 for felony marijuana possession. The same database query
revealed that the return address for the SUBJECT PARCEL was an existing, deliverable
address but no person with the name “Siwila Jodin” js associated with 7011 Dill Ln,
Harrison, TN 37341.

16. From my training, personal experience, and the collective experiences related
to me by other Postal Inspectors on the PMNT who specialize in investigations relating to
the mailing of controlled substances, it is common for drug traffickers to use partial names
or names not currently associated with an address or fictitious names and addresses to
evade detection by law enforcement.

CANINE EXAMINATION OF THE SUBJECT PARCELS
17, On July 9, 2021, I, a Canine Handler, utilized my narcotic detecting canine

“Nicole” to inspect the SUBJECT PARCEL at the Maryvale Post Office located in

 
Case 2:21-mb-00224-MHB Document1 Filed 07/15/21 Page 9 of 10

Phoenix, Arizona. The SUBJECT PARCEL was separated and individually inspected by
canine “Nicole.” “Nicole” gave a positive alert to the SUBJECT PARCEL by lying down
next to the individual parcel at approximately 07:54 AM,

18, When canine “Nicole” laid down next to the SUBJECT PARCEL as she
did, “Nicole” has a total cease and desist of all forward progress with the expectation of
being paid. This “passive” alert given by “Nicole” indicates the presence, within the
SUBJECT PARCEL, of narcotics or a controlled substance, or culrency, notes,

‘documents, or evidence bearing the presence of the odors of heroin, cocaine, marijuana,
and/or methamphetamine,

19. Tam currently assigned to the handling and care of Mesa Police Department
canine “Nicole.” “Nicole” is a four-year-old Belgian Malinois, who has been working
drugs/narcotics detection for the Mesa Police Department since February 2020. “Nicole”
and Your A ffiant currently hold a National Certification in drugs/narcotics detection by the
National Police Canine Association (NPCA) and were last certified on March 3, 2021,
Your A ffiant’s certifications also include the completion of a canine certification course
put on by Alpha canine training facility in Nashville, TN. “Nicole” is trained to detect the
odors of cocaine, marijuana, heroin, methamphetamine, and their derivatives. Since
“Nicole” began working at the Mesa Police Department, “Nicole” has had over 100
successful finds (both training finds and finds that have contributed to active
investigations) of controlled substances and/or the proceeds from the sales of controlled
substances.

H

 

 
Case 2:21-mb-00224-MHB Document 1 Filed 07/15/21 Page 10 of 10

CONCLUSION
20. _ Based on these facts, there is probable cause to believe that the SUBJECT
PARCEL described in Paragraph 4 above contains controlled substances or proceeds from
the sale of controlled substances, constituting evidence of violations of Title 21, United
States Code, Sections 841(a)(1) (Possession with Intent to Distribute a Controlled
Substance), 843(b) (Use of a Communication Facility to Facilitate the Distribution of a

Controlled Substance) and 846 (Conspiracy to Distribute a Controlled Substance).

BD) puto

DAWN HAYNES

United States Postal Inspection Service

Subscribed, electronically, and sworn telephonically on this [> day of July 2021.

VHA)

"HONORABLE MICHELLE H. BURNS
United States Magistrate Judge

 

 

 

 
